United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.L., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Norfolk, VA, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 16-0072
Issued: February 11, 2016

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

On October 16, 2015 appellant filed an application for review of a July 22, 2015 decision
of the Office of Workers’ Compensation Programs (OWCP). The appeal was docketed as
No. 16-0072.
In August 1994, OWCP accepted that appellant, a clerk typist, sustained bilateral carpal
tunnel syndrome due to the repetitive typing required by her job. It later accepted her claim for
work-related bilateral tenosynovitis of the hands/wrists, bilateral localized primary osteoarthritis
of the hands, and left radial styloid tenosynovitis. Appellant initially stopped work in 1994 and
returned to work on September 29, 2014 as a print operator for a private printing business. On
February 6, 2015 a formal loss of wage-earning capacity decision was issued, based upon
appellant’s ability to work in this light-duty job. Appellant stopped working on or about May 15,
2015, but she continued to receive OWCP compensation based on the February 6, 2015 wageearning capacity decision. In mid-May 2015, she claimed that she sustained a recurrence of
disability due to the accepted employment injuries such that she was totally disabled beginning

on or about May 15, 2015.1 In a July 22, 2015 decision, OWCP denied appellant’s ostensible
claim that the sustained a recurrence of disability on or about May 15, 2015.
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages. Compensation payments are based on the wage-earning capacity determination and it
remains undisturbed until properly modified.2 OWCP’s procedure manual provides, “If a formal
loss of wage-earning capacity (LWEC) decision has been issued, and the claim is for recurrent
disability, it should be processed in accordance with procedures for modifying a formal
LWEC.”3 Once the wage-earning capacity of an injured employee is determined, a modification
of such determination is not warranted unless there is a material change in the nature and extent
of the injury-related condition, the employee has been retrained or otherwise vocationally
rehabilitated, or the original determination was, in fact, erroneous. The burden of proof is on the
party attempting to show a modification of the wage-earning capacity determination.4
In this case, OWCP essentially determined that the issue presented was whether appellant
had established a recurrence of disability on or about May 15, 2015. Under the circumstances of
this case, however, the Board finds that the issue presented was whether the February 6, 2015
wage-earning capacity determination should be modified. Appellant stopped work on or about
May 15, 2015 and submitted evidence which indicated that she had worsening symptoms of her
employment injuries. It is clear that the claim in this case was that appellant could not work in
the print operator position, the position that OWCP determined had represented her wageearning capacity, for the foreseeable future. The Board has held that, when a wage-earning
capacity determination has been issued and a claimant submits evidence alleged to show
disability for work, OWCP must evaluate the evidence to determine if modification of wageearning capacity is warranted.5 As noted, OWCP’s procedure manual directs the claims
examiner to consider the criteria for modification when a claimant alleges recurrent disability. If
there is a claim for increased disability that would prevent a claimant from performing the
position that was the basis for a wage-earning capacity decision, then clearly there is an issue of
whether modification is appropriate. The Board finds that OWCP should have considered the
issue of modification of the wage-earning capacity determination.6

1

Appellant also submitted evidence which she believed showed that she could no longer work in her limited-duty
position. For example, she submitted June 20 and 27, 2015 reports in which Dr. John T. Schwartz, an attending
Board-certified orthopedic surgeon, indicated that she had worsening upper extremity problems related to the
injuries she sustained as a clerk typist for her former federal employing establishment.
2

See Sharon C. Clement, 55 ECAB 552 (2004).

3

Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.12 (February 2013).

4

Sue A. Sedgwick, 45 ECAB 211 (1993).

5

See Katherine T. Kreger, 55 ECAB 633 (2004). The Board notes that consideration of the modification issue
does not preclude OWCP from acceptance of a limited period of employment-related disability, without a formal
modification of the wage-earning capacity determination. See id.
6

See id.

2

The Board finds that appellant’s claim for compensation raised the issue of whether a
modification of the February 6, 2015 wage-earning capacity decision was warranted and the case
must be remanded for an appropriate decision on this issue.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 22, 2015 is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: February 11, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

